EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Livingston on 05/31/2022.
The application has been amended as follows: 
Please amend claims 1 and 10 as follows:
1.	(Currently Amended) A method of an electronic device, the method comprising:
executing a memo application for receiving handwriting inputs;
in response to the executing of the memo application, displaying, through a touch screen of the electronic device, a user interface of the memo application for receiving the handwriting inputs;
receiving the handwriting inputs through the displayed user interface of the memo application;
displaying, through the touch screen, the received handwriting inputs in a first color;
identifying at least one keyword from among the displayed handwriting inputs;
displaying the identified at least one keyword by changing a visible property of the identified at least one keyword, wherein the identified at least one keywordwith the changed visible property identified at least one keyword among the received handwriting inputs is displayed in the first color;
receiving a touch input on the identified at least one keyword displayed with the changed visible property; and
based on the touch input, executing a function of an application with respect to the identified at least one keyword displayed with the changed visible property.

10.	(Currently Amended) An electronic device comprising:
a touch screen; and
at least one processor configured to: 
execute a memo application for receiving handwriting inputs, 
in response to the executing of the memo application display, through the touch screen, a user interface of the memo application for receiving the handwriting inputs,
receive the handwriting inputs through the displayed user interface of the memo application, 
display, through the touch screen, the received handwriting inputs in a first color,
identify at least one keyword from among the displayed handwriting inputs,
display the identified at least one keyword by changing a visible property of the identified at least one keyword, wherein the identified at least one keywordwith the changed visible property identified at least one keyword among the received handwriting inputs is displayed in the first color, 
receive a touch input on the identified at least one keyword displayed with the changed visible property, and
based on the touch input, execute a function of an application with respect to the identified at least one keyword displayed with the changed visible property.

Terminal Disclaimer
The terminal disclaimer filed on 05/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,684,771 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, and 10, the features of in response to executing of a memo application, displaying, through a touch screen of an electronic device, a user interface of the memo application for receiving handwriting inputs; displaying, through the touch screen, the received handwriting inputs in a first color; identifying at least one keyword from among the displayed handwriting inputs;  changing a visible property of the identified at least one keyword so that the identified at least one keyword is displayed in a second color different from the first color while a remaining portion except the at least one keyword among the received handwriting inputs is displayed in the first color; and based on receiving a touch input on the identified at least one keyword displayed with the changed visible property, executing a function of an application with respect to the at least one keyword displayed with the changed visible property are not shown and would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THU V HUYNH/Primary Examiner, Art Unit 2177